—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Cusick, J.), dated December 3, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment (see, Namisnak v Martin, 244 AD2d 258; Perez v Brux Cab Corp., 251 AD2d 157; Matt v Tricil [N. Y.], 260 AD2d 811). Viewed in the light most favorable to the plaintiffs, the evidence establishes that the plaintiff Namik Cenovski was negligent, as a matter of law, when he failed to yield the right-of-way to the defendant in violation of Vehicle and Traffic Law § 1142 (b) (see, Nunziata v Birchell, 238 AD2d 555; Anastasio v Scheer, 239 AD2d 823; Dellavecchia v Zorros, 231 AD2d 549). The defendant, who had the right-of-way, was entitled to anticipate that Cenovski would obey traffic laws which required him to yield (see, Namisnak v Martin, supra). Finally, the record does not support the plaintiffs’ contention that a triable issue of fact exists as to whether the defendant was negligent in the operation of his truck (see, Matt v Tricil [N. Y.], supra; Namisnak v Martin, supra; Perez v Brux Cab Corp., supra). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.